                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            NO. 5:19-CV-2-D

UNITED STATES OF AMERICA,              )
                                       )
                    Plaintiff,         )
                                       )
      v.                               )       DEFAULT JUDGMENT OF
                                       )          FORFEITURE
$65,090.00 IN U.S. CURRENCY,           )
                                       )
                    Defendant.         )


      This matter is before the Court on Plaintiff United States of America's Motion

for Default Judgment. It appears from the record that Plaintiff provided direct notice

of this in rem forfeiture matter to known claimants and separately published the

requisite notice on an official internet government forfeiture site in accordance with

Supplemental Rule G(4) of the Supplemental Rules of Admiralty or Maritime Claims

and Asset Forfeiture (the "Supplemental Rules"). Accordingly, with due notice having

been provided by the United States as required under the Supplemental Rules, the

Court finds that:

      1.     Process was duly issued in this cause and the Defendant was duly seized

by the United States Department of Homeland Security, Immigration and Customs

Enforcement, Homeland Security Investigations pursuant to said process;

      2.     No person has filed any claim to the Defendant nor answer to the

Plaintiffs Complaint within the time fixed by law and in accordance with the

requirements of the Supplemental Rules;
       3.     On May 7, 2019, this Court entered Default in this action at Docket

Entry 11; and

       4.     The well-pled allegations of the Complaint in respect to the Defendant

are taken as admitted, as no one has appeared to deny the same.

       Based upon the above findings, it is hereby

       ORDERED AND ADJUDGED that:

       1.     Default judgment be and the same is hereby entered against the

Defendant;

       2.     All persons claiming any right, title, or interest in or to the said

Defendant are held in Default;

       3.     The Defendant is forfeited to the United States of America;

       4.     The United States Department of Homeland Security, Immigration and

Customs Enforcement, Homeland Security Investigations is hereby directed to

dispose of the Defendant according to law; and

       5.     Upon the entry of this judgment, the Clerk of Court is DIRECTED to

close this case.

       SO ORDERED this _A_ day of June 2019.




                                          2
